DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 11, the recitation of “a complement-based treatment for AMD” and the recitation of a “vascular-based treatment for AMD” are indefinite.  The specification uses these terms over and over again but never defines them or exemplifies the drugs encompassed within them.  Here, the treatments are defined by what they do rather than what they are, and there is no substantive structure implied by the functional claiming.  These portions of the claim merely recite a description of a problem to be solved (treating AMD in a “complement-based” or not delivering a treatment that functions in a “vascular-based” way) and the boundaries of the claim scope are unclear.  Here, the claim sets forth determining genotypes that were know in the prior art to be susceptibility and protective of AMD (what has already been done) and then at the point of novelty uses conveniently functional language to describe the treating.  Here it is not even clear what it means to be “complement-based” or “vascular-based” how to discern if a drug treatment falls into this category, as these vague phrases are not defined.  It is unknown if a drug can be both complement based and vascular based at the same time, and how one can tell the difference.  Furthermore, it unclear what is necessary or sufficient for a drug to be considered a “complement-based” drug.  For example, is an antibody that induces complement-dependent cytotoxicity in cells transfected with membrane TNF a “complement-based therapy” but not in normal, activated human mononuclear cells a “complement-based” treatment (see Kaymakcalan et al. 2009, p. 309)?  There is also no definition in the specification as to what makes a treatment “vascular-based.”  The metes and bounds of the claim are unclear since it is unknown what is necessary or sufficient to make a therapy a complement or vascular “based” therapy for AMD.  It is not clear if drugs must be tested and demonstrated to act in a certain way to be considered “based” on one of these descriptors or if a theoretical mode of action would also include the drug as a drug that is “complement” or “vascular” based.   As a consequence, when attempting to practice the claimed invention, one of ordinary skill in the art would not know from the claim terms what treatments are within the scope of “complement based” and “vascular based” treatments for AMD, and one would therefore not reasonably know the metes and bounds of the claim.  See MPEP 2173.05(g).  
Claims 16-19 are indefinite over the recitation “the subjects” in the “admitting” step recited in claim 16.  This phrase lacks proper antecedent basis because while the claim previously recites to “a subject” in the preamble and prior steps, the claim does not previously refer to multiple subjects as recited in the final step.  
	Claim 18 is further indefinite because it refers to “the step of treating” where claim 16 never recites a step of treating.  This recitation also lacks proper antecedent basis. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
 	The remarks filed with the amendment do not point to basis for the new claims (6/25/2020).  In the parent application, when the same amendment was filed, the response cited to paragraph 36 of the specification for basis for this amendment.  Applicant was referring to the paragraph numbering in PG PUB 2015/0211065.  Regarding choriocapillaris lobules, this paragraph states, 
Moreover, because it has been determined that occluded choriocapillaris lobules occur in the absence of both chromosome 1 and chromosome 10 risk factors, the methods described herein can be used to subdivide subjects with risk SNPs, haplotypes, or diplotypes on chromosome 1  into groups of subjects with or without occluded choriocapillaris lobules, and likewise to subdivide subjects with risk SNPs, haplotypes, or diplotypes on chromosome 10 into groups of subjects with or without occluded choriocapillaris lobules.
 	
The instant claim recites that the subject is categorized as having or not having occluded choriocapillaris lobules prior to the step of treating.  However, the specification is silent about subdividing a subjects prior to treating.  

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
 	A “complement-based treatment for AMD” is required to practice the invention, and exclusion of “a vascular-based treatment” for AMD is required to practice the invention. 
The specification does not describe an actual reduction to practice of either of these types
of drugs. The specification also does not describe the complete structure of a compound that is a complement-based treatment for AMD.   The specification refers to VEGF inhibitors, a type of antibodies that were known in the prior art for the treatment of AMD, but does not clearly categorize these drugs.   No specific, clear guidance is given about what constitutes a “complement-based treatment” or a “vascular-based treatment” for AMD.  
Further, the specification does not describe the partial structures, or physical properties, or chemical properties of a compound compounds that are “complement-based treatments for AMD” or “vascular-based treatments for AMD”.
While the specification describes certain genotypes that suggest a patient would be more likely to respond to one type of treatment rather than another, the specification does not describe any correlation between the sequences and the structure of any compounds that are appropriate “complement-based treatments for AMD” or “vascular-based treatments for AMD.”
The level of skill and knowledge in the art is that there are no known compounds that are “complement-based treatments for AMD” and no known correlation between any structural component and the ability to treat AMD as a “complement-based treatment.” Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed method. Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of treating AMD because a compound possessing the desired activity required to practice the method is not adequately described and was not known in the art.
The specification fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.  

Claims 11-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 	Instant claims 11-15 require “treating the subject with a complement-based treatment for AMD and not treating the patient with a vascular-based treatment for AMD.”  It is addressed elsewhere in this office action that “complement based treatment for AMD” and “vascular-based treatment for AMD” are not defined, and the metes and bounds of these phrases are unclear.  
	The scope of these claims is very broad, including any possible treatment for AMD that is a “complement-based” and excluding any possible treatment that may be considered “vascular-based.”  The specification does not give any examples of either of these treatments. 
	The scope of these claims is also very broad in that it encompasses treating any type or stage of AMD.  
	The prior art does not teach any available treatments for AMD that are complement-based, or that act on the complement system.  
	Gehrs et al. teach that the more recent identification of AMD-associated variations in a number of complement pathway genes has provided strong support for studies that suggest aberrant function of the complement system plays a key role in disease etiology.  This has provided impetus for the development of complement-based therapeutics that will ultimately delay or prevent AMD.  Gehrs et al. teach that numerous companies are developing complement-targeted therapeutics with a variety of possible mechanisms related to the complement pathway (p. 355, Figure 3).  However, Gehrs et al. do not teach any currently available complement based therapies (Arch Ophthalmol. 2010;128(3):349-358). 
	Bradley et al. (Eye (2011) 25, 683–693) teach “[N]o current treatments for AMD directly act on the complement system.  There is no effective treatment for geographic atrophy, and treatment of neovascular AMD is currently based on monoclonal antibodies against vascular endothelial growth factor (anti-VEGF) (p. 689).”  
	Furthermore, developing such a drug is highly unpredictable.  
Gehrs et al. teach that because modulation of the complement system is essentially immunomodulation, genetically directed AMD therapies must take into account potential effects on other organ systems (p. 354).  
The post-filing reference Weber et al. teaches that a number of clinical studies have ended early as a result of disappointing interim results, and others with no reason reported (p. 135 and table; Weber et al.  Dtsch Arztebl Int 2014; 111(8): 133–8).  This evidences that it is not predictable that just because a drug acts on the complement system it will successful treat AMD in general, or any specific subtype of AMD.  Dunaief reported in 2018 that “several clinical trials testing complement inhibitors in AMD patients have been unsuccessful. The latest is an anti-factor D antibody called lampalizumab, which, in late 2017, failed two phase III trials for the advanced form of dry AMD, called geographic atrophy (GA). Other trials targeting complement factor C5 with drugs given intravenously or injected into the eye also failed to slow the progression of GA.”
At the time the invention was made, it would have require extensive and inventive experimentation discover a treatment that is a complement-based treatment for AMD.  At the time of the invention, no such effective treatment was known. Attempts to develop such an effective treatment had failed.  Even well into the future past the time of the invention, no such effective treatment for AMD was known. Attempting to discover enabled embodiments of the claimed invention would require extensive testing of an unknown number of drugs on patients with a variety of types of AMD.  There is no guidance given in the specification as to the identity of such a drug, let alone guidance as to how to treat individuals having wet or dry AMD with the drug.  Although drugs could be delivered, as in clinical trials, there is no indication in the prior art that any known drugs would successfully treat AMD.  
Having carefully considered all of these factors, it is concluded that it would require undue experimentation to practice the claimed invention with regard to the claimed “treating” step in instant claim 11. 
Furthermore, claims 13, 14, and 18 recite prior to treating “that the subject is categorized as having or not having occluded choriocapillaris lobules.”  This recitation is sufficiently broad to encompass categorizing by actually visualizing the choriocapillaris or by some other method.  Regarding this limitation, the specification teaches 
Moreover, because it has been determined that occluded choriocapillaris lobules occur in the absence of both chromosome 1 and chromosome 10 risk factors, the methods described herein can be used to subdivide subjects with risk SNPs, haplotypes, or diplotypes on chromosome 1  into groups of subjects with or without occluded choriocapillaris lobules, and likewise to subdivide subjects with risk SNPs, haplotypes, or diplotypes on chromosome 10 into groups of subjects with or without occluded choriocapillaris lobules.
  
The implication of this paragraph is that the categorizing is somehow based on genotypes, since it states “the methods described herein can be used to subdivide subjects” into groups with or without occluded choriocapillaris lobules.  However, there is no additional guidance as to how an individual who has two risk chromosome 1 haplotypes and two chromosome 10 protective alleles (as is required by the instant claims) would be categorized using genotype information.  The prior art does not fill this gap.  There is no predictable way to know how to carry out this categorization using genotyping information.  Thus, based on the teachings of the specification, the lack of guidance in the specification, the silence in the prior art around how to use genotypes to categorize choriocapillaris occlusion, it is concluded that it would require undue experimentation to practice these claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 11-19 is/are directed to an abstract idea and a natural law or phenomenon.  
Claim 1 will be considered first.  The claim recites a series of steps or acts, including determining that the subject comprises a chromosome risk diplotype H1_H1 and determining that the subject comprises a protective GG genotype at locus SNP rs10490924 in the HTRA1 gene, consonant with the election of species. Thus, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES).
The claim is then analyzed to determine whether it is directed to any judicial exception.  Each of the “determining” steps is a mental process because they are tasks that could be completed in the mind of one practicing the claim by review of records or data, and thus the three “determining” steps in claim 1 are abstract ideas.  Furthermore, the claims sets forth a relationship between the diplotype identified in chromosome 1 and the genotype identified in chromosome 10 and the subject’s susceptibility to having or developing age-related macular degeneration, which describes a correlation or relationship between the presence of certain genetic content in a patient’s genome and the risk for AMD in a patient. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Additionally, the preamble of the claim sets forth that the method is for determining a treatment based the subject’s susceptibility to having or developing AMD, and this determining could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).   Thus, the claim is directed to at least one exception (Step 2A, prong 1: YES), which may be termed a law of nature, an abstract idea, or both. 
The claim does not recite additional elements that integrate the judicial exceptions into a practical application because the “complement based treatment” recited in claim 1 is not a particular treatment which is specifically identified.  Here, the specification does not specifically identify any particular “complement based treatments” for age related macular degeneration, nor does the prior art teach any treatments in this class of treatments.  As a consequence, this step is not particular, and is instead merely instructions to “apply” the judicial exceptions in a generic way.  Thus, the treating set forth in the final step of the claim does not integrate the judicial exceptions into a practical application. (Step 2A, prong 2:  NO).  
 	Furthermore, the treating step does not transform the claim to be significantly more than the recited judicial exceptions since it is just a general statement to apply the recited judicial exceptions where no particular complement based treatments are disclosed or taught in the prior art.  The step directs doctors to treat patients in any way they choose that would be a “complement-based treatment for AMD”  This is not considered significantly more since there were no known complement-based treatments for AMD.  Because of this, the claims are considered to require limitations that attempt to cover any solution for treating complement-based AMD with no restriction on how the result is accomplished and no mechanism for accomplishing the result, and therefore does not provide significantly more because this type of recitation is equivalent to the words “apply it.”  See MPEP 2106.05(f)(1).  While some treatments that act on the complement system were known in the prior art (see for example Kaymakcalan et al. 2009), no “complement-based treatment for AMD” was known.  For example, a 2011 review by Bradley et al. states “No current treatments for AMD directly act on the complement system (p. 689).”   The treating step cannot be considered a practical application of the judicial exceptions as the treating step is not actually an application of the law of nature, but rather a suggestion to find such a treatment, in a prior art context were no “complement-based treatment for AMD” is known.  The addition of a highly general treating step that is not supported in the disclosure or prior art by any actual drugs or molecules for delivery is not sufficient to demonstrate that the invention as a whole is significantly more.
	Claims 11, 12, and 13 merely narrow the judicial exception (claim 12), or add an additional mental step which is an abstract idea (claims 13 and 14).  
 As the treating step is the only step in addition to the judicial exceptions, for the reasons given, these claims are not eligible subject matter. 
Claim 15 sets forth that the genetic content is determined by amplifying or sequencing a nucleic acid obtained from the subject.  Besides the judicial exceptions, the claim recites additional limitation amplifying or sequencing a sample obtained from a subject to determine the nucleic acid content.  Determining the nucleic acid content by amplifying or sequencing a nucleic acid sample merely instructs a scientist to use practically any detection technique with any generic reagents such as appropriate primers or probes. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of sequencing or amplifying sequences.  The specification teaches that the nucleic acid detecting techniques for determining SNP, haplotype or diplotype content were well known, see for example paragraph 62 and following. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements (the amplifying or sequencing plus the treating) as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately because the treating here is considered to be merely a statement to “apply” the judicial exceptions, for the reasons given previously. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exceptions themselves (Step 2B: NO). 
Independent claim 16 claim recites a series of steps or acts, including determining that the subject comprises a chromosome risk diplotype H1_H1 and determining that the subject comprises a protective GG genotype at locus SNP rs10490924 in the HTRA1 gene, consonant with the election of species. Thus, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES).
The claim is then analyzed to determine whether it is directed to any judicial exception.  Each of the “determining” steps is a mental process because they are tasks that could be completed in the mind of one practicing the claim by review of records or data, and thus the three “determining” steps in claim 16 are abstract ideas.  Furthermore, the claims sets forth a relationship between the diplotype identified in chromosome 1 and the genotype identified in chromosome 10 and the subject’s susceptibility to having or developing age-related macular degeneration, which describes a correlation or relationship between the presence of certain genetic content in a patient’s genome and the risk for AMD in a patient. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Additionally, the preamble of the claim sets forth that the method is for determining a treatment based the subject’s susceptibility to having or developing AMD, and this determining could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).   Finally, the claim sets forth a step of “admitting” the subjects into a clinical trial “based on” the diplotype and genotype.   This step is an abstract idea because it can be reasonably met by making a decision.  That is, “admitting” into a trial does not require any positively recited physical action, but instead can be a mental decision made after reviewing data (“admitting”… “based on” the genetic information).  Thus, the final step of claim 16 is also drawn to an abstract idea.  Thus, the claim is directed to at least one exception (Step 2A, prong 1: YES), which may be termed a law of nature, an abstract idea, or both. 
The claim does not recite additional elements that integrate the judicial exceptions into a practical application because there are no steps in addition to the judicial exceptions.  Further, the claim does not recite additional elements that amount to significantly more than the judicial exceptions because there are no steps in addition to the judicial exceptions.  That is, claim 16 reasonably encompasses a method that is entirely comprised of mental steps, and therefore, in its entirety is drawn to an abstract idea.  (Step 2A, prong 2:  NO; Step 2B:  NO).  
Claims 17 and 18 merely narrow the judicial exception (claim 17), or add an additional mental step which is an abstract idea (claim 18).  
 For the reasons given, these claims are not eligible subject matter. 
Claim 19 sets forth that the genetic content is determined by amplifying or sequencing a nucleic acid obtained from the subject.  Besides the judicial exceptions, the claim recites additional limitation amplifying or sequencing a sample obtained from a subject to determine the nucleic acid content.  Determining the nucleic acid content by amplifying or sequencing a nucleic acid sample merely instructs a scientist to use practically any detection technique with any generic reagents such as appropriate primers or probes. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of sequencing or amplifying sequences.  The specification teaches that the nucleic acid detecting techniques for determining SNP, haplotype or diplotype content were well known, see for example paragraph 62 and following. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).  As this is the only step in the claim in addition to the abstract ideas, there is no further consideration of elements in combination.  Thus, the claim as a whole does not amount to significantly more than the exceptions themselves (Step 2B: NO). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 16-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuler et al. (Arch Ophthalmol. 2007;125:63-67) in view of Meleth et al. (Curr Opin Ophthalmol 22:190–193 2011).
 	Shuler et al. teach a method that includes determining that the subject comprises a chromosome 1 risk diplotype selected from H1_H1, H1_H2, and H2_H2 and determining that the subject comprises a protective GG genotype at locus rs10490924.  In particular, Shuler et al. teaches sequencing samples to determine alleles present at rs1061170 (indicating the H1 or H2 haplotype) and determining alleles present at rs10490924 by TaqMan allelic discrimination assay, an assay which inherently includes amplifying nucleic acid from a sample.   Shuler et al. teach that 230 tested individuals had a chromosome 1 risk allele and were homozygous for the chromosome 10 protective allele (Table 3, Group 3).  
The genotyping of rs1061170 appears to be sufficient to “determine” that an individual possesses haplotype H1 or H2, the chromosome 1 risk haplotypes for AMD.  Turning to Figure 11 of the instant specification, this SNP is allele “C” in H1 and H2 and is “T” in all other haplotypes.   Based on the evidence of record, when C is present, then H1 or H2 is present.  Thus, individuals in Group 3 of Shuler et al. are either homozygous for risk alleles on chromosome 1, meaning they are H1_H1, H1_H2, or H2_H2 or they heterozygous for risk alleles on chromosome 1, which would mean they have only one of H1 or H2 paired with a different haplotype.  Shuler et al. do not explicitly state how many individuals with the chromosome 1 risk allele were homozygous for this allele, but the reference expressly teaches that group 3 had homozygous and heterozygous individuals (p. 64, Col. 2).  Thus, at least some individuals were H1_H1, H1_H2, or H2_H2.  
Shuler et al. teach individuals in group 3 (Loc-/CFH+) had a much lower proportion of patients with signs of neovascular AMD than the group 2 (LOC+/CFH-) group (Table 3, p. 65 col. 1).  Shuler et al. further teach that individuals who are homozygous for the chromosome 10 LOC protective allele  are less likely to develop neovascular AMD than those with this variant (individuals in Group 3 are homozygous for the LOC protective allele) (p. 66).  Furthermore, being CFH+ (H1 or H2+) is somewhat more strongly associated with geographic atrophy than neovascular AMD.  The reference teaches that the C allele at CFH rs1061170 (H1+ or H2+) is more likely to lead to geographic atropy (grade 4 disease).   As such, Shuler et al. teach determining from the diplotype and genotype data the subject’s susceptibility to having AMD.  
Shuler et al. therefore meet all of the determining steps set forth in claim 16. 
Shuler et al. do not teach admitting group 3 subjects into a clinical trial. 
Meleth et al. teach central geographic atrophy (CGA) is the advanced form of AMD and is responsible for progressive moderate and severe vision loss.  Unfortunately, no effective treatment exists to prevent either onset or progression of geographic atrophy.  The reference teaches that many investigational compounds are under development to target a number of different pathways that have been proposed to play a therapeutic role in pathogenesis of AMD.  The trials disclosed in the reference include trials for complement pathway modulators, see Table 1.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the methods taught by Shuler et al. so as to have admitted individuals in Group 3 into a clinical trial for treatment or prevention of CGA.  One would have been motivated by the teachings of Meleth et al. that many such trials are underway, and the teaching of Shuler et al. that individuals in group 3 have increased risk for geographic atrophy.  By admitting patients with a genetic predisposition to the targeted disorder the study would be able to assess whether how these particular patients respond to the drug treatment.  Following this, it would have been obvious to admit all patients who carry the CFH+/LOC- combination, and particularly individuals who have two CFH+ alleles, including those that are H1_H1 diplotypes.  This would have been obvious because these individuals were taught by Shuler et al. to have increased risk for geographic atrophy due to the presence of these alleles.  

Claim 11, 12, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuler et al. (Arch Ophthalmol. 2007;125:63-67) in view of Meleth et al. (Curr Opin Ophthalmol 22:190–193), as applied to claims 16, 17, and 19 above, and further in view of the Clinical Trial details for study NCT00935883, July 21, 2009; printed from https://clinicaltrials.gov/ct2/history/NCT00935883?V_3=View#StudyPageTop on 2/21/19; four pages.  
 	The teachings of Shuler et al. in view Meleth et al. are given previously in this office action and are incorporated by reference in their entirety here. 
	With regard to claim 11, Shuler et al. in view of Meleth et al. do not expressly teach “treating a subject with a complement based treatment for AMD and not treating the patient with a vascular-based treatment for AMD.”  
	One clinical trial disclosed by Meleth et al. is NCT00935883, which is a trial in which a sole drug is given to patients, namely Eculizamab to evaluate the effects of C5 inhibition on Drusen and Geographic Atrophy.  This drug is a “complement-based treatment” since it is disclosed to be an inhibitor of complement protein C5.  No other treatment was administered to patients in the trial, so individuals in the trial are not treated with a vascular-based treatment.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the teachings of Shuler et al. in view of Meleth et al. so as to have admitted the relevant group 3 patients, including those with H1_H1 diplotype into the NCT00935883 clinical trial, and to have treated these patients with the C5 inhibitor.  It would have been obvious to include such individuals in this trial to attempt to prevent or ameliorate geographic atrophy due to their increased susceptibility to this condition, and the direct teaching that one purpose of the trial is to attempt to modify this condition.  
This rejection is against an embodiment in which “treating” the subject with a “complement-based treatment for AMD” encompasses delivering a treatment whose efficacy for improving or ameliorating the effects or progression of the disease are unknown but are possible.   This appears to be within the broadest reasonable interpretation of the claim since paragraph 77 states that treating includes medical management with the intent to cure, ameliorate, stabilize or prevent a disease.  The intent of delivering a drug in a clinical trial is to accomplish one of these.  
 

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuler et al. (Arch Ophthalmol. 2007;125:63-67) in view of Meleth et al. (Curr Opin Ophthalmol 22:190–193), as applied to claims 16, 17, and 19 above, and further in view of Lutty et al. (Molecular Vision 1999; 5:35, four pages).
Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuler et al. (Arch Ophthalmol. 2007;125:63-67) in view of Meleth et al. (Curr Opin Ophthalmol 22:190–193), and the Clinical Trial details for study NCT00935883, (July 21, 2009; printed from https://clinicaltrials.gov/ct2/history/NCT00935883?V_3=View#StudyPageTop on 2/21/19; four pages), as applied to claims 11, 12, and 15 above, and further in view of Lutty et al. (Molecular Vision 1999; 5:35, four pages).
With regard to claim 18, the teachings of Shuler et al. in view Meleth et al. are given previously in this office action and are incorporated by reference in their entirety here. 
With regard to claims 13 and 14, the teachings of Shuler et al. in view Meleth et al. and the Clinical Trials details for study NCT00935883 are given previously in this office action and are incorporated by reference in their entirety here. 
With regard to claims 13, 14, and 18, these do not teach categorizing the subject as having or not having occluded choriocapillaris lobules prior to the step of treating. 
Lutty et al. teach that the choriocapillaris is one structure that controls transport in and out of the retina (abstract).  Choroidal blood flow and volume are decreased in subjects with AMD, which is an indicator of occlusion (abstract).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art to have tested individuals and categorized the occlusion or lack thereof in the choriocapillaris lobules of the AMD patients studied in Shuler et al.  As Shuler et al. considered many phenotypic features of AMD patients (p. 64, Col. 1), it would have been obvious to have considered this additional phenotypic feature in order to gather more complete data for understanding the state of the AMD in patients.  
This rejection is against an embodiment wherein the subject is categorized as having or not having occlusion based on phenotypic data.  
	 
This is a continuation of applicant's earlier Application No. 14/428319.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIET C SWITZER/Primary Examiner, Art Unit 1634